If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re MILES, Minors.


DEPARTMENT OF HEALTH AND HUMAN                                      UNPUBLISHED
SERVICES,                                                           July 25, 2019

               Petitioner-Appellee,

v                                                                   No. 347381
                                                                    Wayne Circuit Court
WILLIAM STEVEN-MARCUS MILES,                                        Family Division
                                                                    LC No. 17-002001-NA
               Respondent-Appellant.


Before: GADOLA, P.J., and SERVITTO and REDFORD, JJ.

PER CURIAM.

       Respondent appeals as of right the trial court’s orders terminating his parental rights to
his minor children, SAM and WSMM (the minor children) under MCL 712A.19b(3)(j)
(reasonable likelihood that child will be harmed if returned to parent). We affirm.

        Respondent argues that this Court should reverse the trial court’s orders terminating his
parental rights to the minor children because the orders violate his constitutional right to parent
his children. We disagree.

       Generally, an issue is properly preserved if it has been raised before and addressed and
decided by the trial court. In re TK, 306 Mich. App. 698, 703; 859 NW2d 208 (2014).
Respondent did not raise any constitutional challenge with respect to his rights to parent the
minor children before the trial court. Therefore, respondent fails to preserve his constitutional
challenge.

       This Court reviews unpreserved claims, in a termination of parental rights proceeding,
under the plain-error test. In re Beers, 325 Mich. App. 653, 677; 926 NW2d 832 (2018). To
avoid forfeiture under the plain-error test, respondent must establish that an error that was clear
and obvious occurred, and that the error affected his substantial rights. Id. “ ‘[A]n error affects



                                                -1-
substantial rights if it caused prejudice, i.e., it affected the outcome of the proceedings.’ ” Id.,
quoting In re Utrera, 281 Mich. App. 1, 9; 761 NW2d 253 (2008).

        Parental rights, as a constitutional matter, encompass parents “fundamental liberty
interest in the care, custody, and control of their children.” In re Beck, 488 Mich. 6, 11; 793
NW2d 562 (2010) (citation and quotation marks omitted). However, parental rights are not
unlimited; “the state has a legitimate interest in protecting the moral, emotional, mental, and
physical welfare of the minor and in some circumstances neglectful parents may be separated
from their children.” In re Sanders, 495 Mich. 394, 409-410; 852 NW2d 524 (2014) (citation and
quotation marks omitted). Parents are entitled to an adjudication before they are deprived “of the
right to direct the care, custody, and control of their children[.]” Id. at 418. Once the trial court
determines that there is jurisdiction over the child, it “has broad authority in effectuating
dispositional orders” that are “appropriate for the welfare of the juvenile and society in view of
the facts proven and ascertained.” Id. at 406. Thus, the state’s interests in protecting the child
prevail over the parent’s constitutional rights once jurisdiction over the child is assumed. Id. at
406, 409-410. Respondent merely concludes, without any specificity or citations to the record,
that termination of his parental rights constituted a constitutional violation, and thus, amounted
to a plain error that affected his substantial rights.

        We find that there was clear and convincing evidence to terminate respondent’s parental
rights to the minor children pursuant to MCL 712A.19b(3)(j). Once DHHS establishes “clear
and convincing evidence that persuades the court that at least one ground for termination is
established”, a parent’s liberty interests “ ‘no longer includes the right to custody and control of
the children.’ ” In re Moss, 301 Mich. App. 76, 88; 836 NW2d 182 (2013), quoting In re Trejo,
462 Mich. 341, 355; 612 NW2d 407 (2000). Termination of parental rights is appropriate under
MCL 712A.19b(3)(j) when “[t]here is a reasonable likelihood, based on the conduct or capacity
of the child’s parent, that the child will be harmed if he or she is returned to the home of the
parent.”

        Here, the trial court found, and the evidence establishes, that respondent took advantage
of a young child in a vulnerable living situation and sexually exploited them. JR was a 12-year-
old child, who moved in with respondent’s mother-in-law, Natasha Reese, after a previous foster
care placement was unsuccessful. Respondent and his wife lived with Reese at the time as well.
JR testified that respondent began to sexually abuse them within a few weeks of meeting them,
and continued to sexually abuse them until they moved out of Reese’s house. The sexual abuse
included inappropriate touching, oral sex, and sexual intercourse. Respondent was well aware
that what he was doing to JR was both wrong and illegal because he told JR not to tell anyone or
he could go to jail and even gave them money on one occasion in exchange for their secrecy.
The trial court found JR’s testimony credible and consistent.

        The trial court determined that there were grounds to terminate respondent’s parental
rights under MCL 712A.19b(3)(j) because respondent’s sexual abuse of JR presented a risk of
sexual harm to the minor children. “ ‘[H]ow a parent treats one child is certainly probative of
how that parent may treat other children.’ ” In re LaFrance, 306 Mich. App. 713, 730; 858 NW2d
143 (2014), quoting In re LaFlure, 48 Mich. App. 377, 392; 210 NW2d 482 (1973). This, the
doctrine of anticipatory neglect, is not limited only to a respondent’s treatment of children who
are his offspring. See, e.g., In re Powers, 208 Mich. App. 582, 589; 528 NW2d 799 (1995),

                                                -2-
superseded in part by statute on other grounds as stated in In re Jenks, 281 Mich. App. 514, 517 n.
2; 760 NW2d 297 (2008).

         Respondent sexually abused a young child that lived with him. Though the minor
children are currently both under four years old, which is several years younger than JR was at
the time of their sexual abuse, respondent’s actions demonstrate that he presents a threat of
sexual harm to young children who live with him. Therefore, the trial court properly found that
there was clear and convincing evidence to terminate respondent’s parental rights pursuant to
MCL 712A.19b(3)(j). Because there was clear and convincing evidence to terminate
respondent’s parental rights pursuant to MCL 712A.19b(3)(j), respondent’s constitutional rights
give way to the state’s interests in protecting children. In re Trejo, 462 Mich. at 355. The trial
court complied with the guarantees of substantive due process because clear and convincing
evidence supports the trial court’s determination that there were statutory grounds to terminate
respondent’s parental rights pursuant to MCL 712A.19b(3)(j). In re B & J, 279 Mich. App. 12,
23; 756 NW2d 234 (2008). Because statutory grounds existed to terminate respondent’s parental
rights, the trial court was obligated to order termination unless it would not in the best interests
of the minor children. In re Fried, 266 Mich. App. 535, 541; 702 NW2d 192 (2005). Respondent
does not raise any argument with respect to the best interests of the minor children. Accordingly,
respondent fails to establish that the trial court erred when it terminated his parental rights.

       Affirmed.



                                                             /s/ Michael F. Gadola
                                                             /s/ Deborah A. Servitto
                                                             /s/ James Robert Redford




                                                -3-